          Case 1:19-cr-10357-RGS Document 58-15 Filed 06/08/20 Page 1 of 1



                                                         EXHIBIT 16

Hello Attorney Bloom,
Can you please provide the following in addition to what was requested by email and also in the motion for discovery filed with
the court yesterday. This is not only if it is intended for use at sentencing but regardless as it may be construed differently by
different parties if it is inculpatory, exculpatory or impeachment material. We have a looming deadline so your prompt support is
appreciated

(1) Electronic Surveillance. A statement of the existence or non-existence of any evidence obtained as a result of electronic
surveillance;

(2) Informers. A statement of the government's intent to use as a witness an informant, i.e., a person who has or will receive
some benefit from assisting the government;


Thank you

David

Follow up to above from June 6, 2020:

Clearly today you took the time to answer this question. I have read the law as an amateur in
that evidence requested that may normally be standard for trial is applicable for punishment.
Since it is clearly not the case that any of this is, or can be, used to impact sentencing whatsoever
ever and such is legally unimpeachable I again thank you for taking the time.

Ultimately, if applicable during punishment and requested or subject to disclosure before a plea I
must have mis read that it was discoverable. As a novice I always also understand that there are
4th Amendment concerns including undisclosed warrants and search of property without a report
shared and later either returned. I am appreciative of the time you lawyers have to invest in
school. My understanding is that there were none at all as you would be aware of those warrants
and have shared with Attorney Plaut or have provided us access.

Ultimately as the evidence request started last year, I took the view that broad discovery contributes to the fair and efficient
administration of criminal justice by providing the defendant with enough information to make an informed decision as to
plea. So with that in mind I did apply 16 and others, not just 16.1 and its subsections. I assume that is what you meant.

As such and based on your review and what is a clear mis interpretation, in this specific request, I believe we are on the same
page.


Thanks Have a Nice Weekend
